DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the application filed on 11/29/2017. Claims 1 through 22 are presently pending and are presented for examination. 	

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/29/2017.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
The format of the Specification should be updated to conform with the following section of the MPEP: Patent Rules: 1.52(b)(6): "Other than in a reissue application or reexamination or supplemental examination proceeding, the paragraphs of the specification, other than in the claims or abstract, may be numbered at the time the application is filed, and should be individually and consecutively numbered using Arabic numerals, so as to unambiguously identify each paragraph. The number should consist of at least four numerals enclosed in square brackets, including leading zeros (e.g., [0001]). The numbers and enclosing brackets should appear to the right of the left margin as the first item in each paragraph, before the first word of the paragraph, and should be highlighted in bold."
Appropriate correction is required.

Claim Objections
Claim 17 and analogous claim 6 are objected to because of the following informalities:  
Claim 13 (and analogous claim 2) determine that “…the detected lining wear condition of the brake is abnormal…” based upon the lining wear condition and a reference lining wear condition.  Claim 17 (and analogous claim 6) then proceeds to displaying that the lining wear condition is abnormal due to the abnormal loaded condition”, in which there was no determining step.  Claim 12 (and analogous claim 1) monitor “…whether the detected loaded condition is abnormal based on the lining wear condition…” however, there is no relation stating that the lining wear condition can be determined to be abnormal based on a loaded condition.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a lining wear condition detector configured to detect…” in claim 1,
“a load detector configured to detect…” in claim 1,
“a tire wear condition detector configured to detect…” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support for these limitations are as follows:
“…the lining wear condition detector 300 may be implemented as a Lining Wear Sensor (LWS).” (page 18 lines 7-8)
“…the loaded condition detector 400 may be implemented as tire inflation pressure detection sensors…  In another embodiment, the loaded condition detector 400 may be implemented as an axial load detection sensor." (page 16 lines 11-18)  “The examples described above are merely examples … and are not limited thereto.” (page 17 lines 2-3)
A “load detector” as introduced in claim 1 is not included in the specification.  A “loaded condition detector 400” will be interpreted as being synonymous with the “load detector” in view of Figure 3, given the “tire wear condition detector 200”, the “lining wear condition detector 300” and the “loaded condition detector 400” appear to be the three primary focuses and are the only detectors described in the disclosure which input data to the controller.
“…the tire wear condition detector 200 may adopt a Contact Area Information Sensing (CAIS) method.  For example, the tire wear condition detector 200 may detect a tire wear condition including depth of tire tread, one-sided wear, etc., in real time.” (page 14 lines 7-10)


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a load detector configured to detect…” (see claim 1) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  As described above, a “loaded condition detector” is being used to define attributes towards the “load detector” but that is the only source linking a structure to the “load detector” which is not a definitive relationship. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-11 are rejected for being dependent upon rejected claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. 

101 Analysis: Step 1
Independent claims 1 and 12 are directed towards a machine and a method, respectively. Therefore, each of the independent claims 1 and 12 and the corresponding dependent claims 2-11 and 13-22 are directed to a statutory category of invention under Step 1.

Claims 1 and 12
101 Analysis: Step 2A, Prong 1
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection.  Claim 1 recites:
A vehicle, comprising: 
a lining wear condition detector configured to detect a lining wear condition of a brake; 
a load detector configured to detect a loaded condition; 
a controller configured to monitor whether the detected loaded condition is abnormal based on the lining wear condition; and 
a display configured to display a monitoring result.
These limitations, as drafted, are an apparatus that, under broadest reasonable interpretation, covers performance of the limitation as a mental concept.  That is, nothing in the claim elements detect a lining wear condition of a brake…” may be interpreted as observing a brake lining and mentally determining its quality, such as if half of the lining was worn away, one would be aware that something may be malfunctioning in the brake system, “…detect a loaded condition…” may be interpreted as observing pallets of cargo in the back of a truck all positioned on one side of the truck bed, and mentally determining that the load is in an unbalanced condition on the truck, and “…monitor whether the detected loaded condition is abnormal based on the lining wear condition…” may be interpreted as mentally determining if the brake pressure feels abnormal, if the vehicle does not respond to braking as it does under normal conditions, or visually inspecting the brake liners.  Therefore, the claims are directed towards reciting an abstract idea.

101 Analysis: Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application.”
In the present case, the additional elements beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional elements” while the bolded portions continue to represent the “abstract idea”):
A vehicle, comprising: 
a lining wear condition detector configured to detect a lining wear condition of a brake; 
a load detector configured to detect a loaded condition; 
a controller configured to monitor whether the detected loaded condition is abnormal based on the lining wear condition; and 
a display configured to display a monitoring result.
For the following reason(s), the examiner submits that the above identified additional elements do not integrate the above-noted abstract idea into a practical application.
Regarding the additional elements of “a lining wear condition detector configured to…”, “a load detector configured to…”, and “a controller configured to…” are merely generic components which allow the abstract idea to be applied (MPEP § 2106.05(f)(2)).  The Examiner submits that these elements are mere generic components used for data gathering, data processing, and data presentation used only for application of the judicial exception.  Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.
Regarding the additional element of “a display configured to…” does not amount to an inventive concept since it is insignificant extra-solution activity as it is merely a way to present data (MPEP § 2106.05(g)).  The Examiner submits that this limitation is a mere presentation component used only for application of the judicial exception.  Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.

101 Analysis: Step 2B
Regarding Step 2B in the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception.  Hence, the claim is not patent eligible.
Claim 12 recites analogous limitations to that of claim 1 and is therefore rejected by the same premise.

Claims 2, 8, 13 and 19
101 Analysis: Step 2A, Prong 1
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Dependent claims 2, 8, 13, and 19 include limitations that recite information which expands on the abstract idea of independent claims 1 and 12, respectively, and are emphasized below using claim 2 for example:
The vehicle of claim 1, wherein the controller is configured to, if the detected lining wear condition is determined as being abnormal by comparison between the lining wear condition and a reference lining wear condition, compare the loaded condition detected after the determination with a reference loaded condition corresponding to the abnormal lining wear condition and control the display to display that the loaded condition is abnormal.
This limitation, as drafted, is an apparatus that, under broadest reasonable interpretation, covers performance of the limitation as a mental concept.  That is, nothing in the claim elements preclude the steps from practically being performed as a mental process.  For example, “if the detected lining wear condition is determined as being abnormal by comparison…” may be interpreted as a simple mental analysis between two items, resulting in a comparison.  Similarly “…compare the loaded condition detected after the determination with a reference loaded condition corresponding to the abnormal lining wear condition…” may be interpreted as mentally comparing the sensation of braking 
Claim 8 can similarly be compared to this abstract idea explained above, but with respect to tire quality instead of a loaded condition.  

101 Analysis: Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application.”
In the present case, the additional elements beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional elements” while the bolded portions continue to represent the “abstract idea”):
The vehicle of claim 1, wherein the controller is configured to, if the detected lining wear condition is determined as being abnormal by comparison between the lining wear condition and a reference lining wear condition, compare the loaded condition detected after the determination with a reference loaded condition corresponding to the abnormal lining wear condition and control the display to display that the loaded condition is abnormal.
For the following reason(s), the examiner submits that the above identified additional element does not integrate the above-noted abstract idea into a practical application.
Regarding the additional element of “control the display to display that the loaded condition is abnormal” is merely a generic component which allows the abstract idea to be applied (MPEP § 2106.05(f)(2)).  The Examiner submits that this element is merely a generic component used for data presentation, in which the judicial exception is aided.  Thus, taken alone, the additional element does not integrate the abstract idea into a practical application.
Claim 8 similarly includes an additional element in which data is displayed, not integrating the abstract idea into a practical application.

101 Analysis: Step 2B
Regarding Step 2B in the 2019 PEG, neither dependent claims 2 nor 8 include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception.  Hence, the claims are not patent eligible.
Claims 13 and 19 recite analogous limitations to that of claims 2 and 8, respectively and are therefore rejected by the same premise.

Claims 3-5, 9, 14-16 and 20
101 Analysis: Step 2A, Prong 1
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Dependent claims 3-5, 9, 14-16 and 20 include limitations that recite information which expands on the abstract idea of independent claims 1 and 12, respectively, and are emphasized below using claim 3 for example:
The vehicle of claim 2, wherein the controller is configured to determine the reference loaded condition by comparing the loaded condition detected under the abnormal lining wear condition and the abnormal lining wear condition.
This limitation, as drafted, is an apparatus that, under broadest reasonable interpretation, covers performance of the limitation as a mental concept.  That is, nothing in the claim element preclude the step from practically being performed as a mental process.  For example, “determine the reference loaded condition by comparing the loaded condition detected under the abnormal lining wear condition and the abnormal lining wear condition” may be interpreted as mentally comparing two conditions and making a decision based on the comparison.  Therefore, the claim is directed towards reciting an abstract idea.
Claims 4-5 can similarly be compared to the abstract idea explained above, but with respect to comparing patterns instead of a comparing conditions.  
Claim 9 can similarly be compared to the abstract idea explained above, but with respect to comparing tire wear conditions instead of a comparing load conditions.  

101 Analysis: Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a 
In the present case, there are no additional elements aside from the abstract ideas described above.

101 Analysis: Step 2B
Regarding Step 2B in the 2019 PEG, neither dependent claims 3-5 nor 9 include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception.  Hence, the claims are not patent eligible.
Claims 14-16 and 20 recite analogous limitations to that of claims 3-5 and 9, respectively, and are therefore rejected by the same premise.

Claims 6-7, 10-11, 17-18, and 21-22
101 Analysis: Step 2A, Prong 1
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Dependent claims 6-7, 10-11, 17-18, and 21-22 include limitations that recite information which expands on the abstract idea of independent claims 1 and 12, respectively. 

101 Analysis: Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application.”
In the present case, the additional elements of dependent claims 6, 10-11, 17, and 21-22 merely recite the insignificant extra solution activity of general data presentation, which does not integrate the judicial exception into a practical application.
Similarly, the additional elements of dependent claims 7 and 18 merely recite the insignificant extra solution activity of general data gathering by way of a generic detector, which does not integrate the judicial exception into a practical application.

101 Analysis: Step 2B
Regarding Step 2B in the 2019 PEG, dependent claims 6-7 and 10-11 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception.  Hence, the claims are not patent eligible.
Claims 17-18 and 21-22 recite analogous limitations to that of claims 6-7 and 10-11, respectively, and are therefore rejected by the same premise.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Salter et al. (US-2017/0334344; hereinafter Salter) in view of Trenado et al. (US-2002/0167402; hereinafter Trenado.
Regarding claim 12 and analogous claim 1, Salter discloses a method for controlling a vehicle (see Salter at least Abs), the method comprising: 
…
detecting a loaded condition (see Salter at least [0016] which details a load cell positioned on mounting features configured to sense a load); 
monitoring whether the detected loaded condition is abnormal based on the lining wear condition (see Salter at least [0026] which details sensors that use braking data to calculate load dynamics and determine if a load needs to be repositioned or shifted); and 
displaying a monitoring result (see Salter at least [0026]-[0027] which details a display used to show a user the balance of a cargo load and a shift in the load).
However, Salter does not explicitly disclose …detecting a lining wear condition of a brake…
Trenado, in the same field of endeavor, teaches …detecting a lining wear condition of a brake (see Trenado at least [0014]-[0015] which describes wear sensor 40 that is configured to measure the deterioration of a brake lining material)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the loaded conditions disclosed by Salter with a brake lining wear condition sensor as taught by Trenado to provide an inexpensive solution to detecting worn down brakes, which may result from loading conditions of a vehicle (see at least [0017]).
Regarding claim 13 and analogous claim 2, Salter in view of Trenado teach the method of claim 12, wherein monitoring whether the detected loaded condition is abnormal based on the lining wear condition comprises: 
determining whether the detected lining wear condition of the brake is abnormal by comparing the lining wear condition with a reference lining wear condition (see Trenado at least [0011] and [0015] ; and 
determining whether the detected loaded condition is abnormal by comparing the loaded condition with a reference loaded condition corresponding to the abnormal lining wear condition (see Salter at least [0026] where data from brake sensors is used to determine an abnormal load, such as the balance of a load measurement.  A detected balance of a load indicates that the points of contact within the system are compared with one another, meaning that one point may be analyzed against another point (the another point being a reference loaded condition)), 
wherein displaying the monitoring result comprises: 
displaying that the loaded condition is abnormal if the loaded condition is determined as being abnormal (see Salter at least [0026]-[0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the loaded conditions disclosed by Salter with a reference lining wear condition as taught by Trenado to provide an inexpensive solution to detecting worn down brakes, which may result from loading conditions of a vehicle, the overall system providing a form of maintenance for a vehicle to prevent unsafe driving conditions (see at least [0017]).
Regarding claim 14 and analogous claim 3, Salter in view of Trenado teach the method of claim 13, further comprising: determining the reference loaded condition by comparing the loaded condition detected under the abnormal lining wear condition (see Salter at least [0026] which details sensors that use braking data to calculate load dynamics and determine if a load needs to be repositioned or shifted, of which braking data may be representative of abnormal conditions) and the abnormal lining wear condition (see Trenado at least [0011] and [0015] which describes how a radial height Y indicative of a brake lining maximum value is compared to a predetermined minimum value which triggers the sensor to alert a user).
.

Claims 4-6 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Salter in view of Trenado, as applied to claim 12 above, and further in view of Park et al. (US-2015/0081159; hereinafter Park).
Regarding claim 15 and analogous claim 4, Salter in view of Trenado teach the method of claim 14.  Salter also teaches …an axial load pattern at a position to which pressure is applied by a load under the loaded condition (see Salter at least [0026]).  However, neither Salter nor Trenado teach the determining of the reference loaded condition comprises: determining the reference loaded condition by comparing a lining wear rate pattern at a position of a lining under the lining wear condition and...
Park, in the same field of endeavor, teaches the determining of the reference loaded condition comprises: determining the reference loaded condition by comparing a lining wear rate pattern at a position of a lining under the lining wear condition (see Park at least [0026] where a microcomputer processes information regarding lining wear, such information including details on the wear of the lining) and...
While Trenado measures the deterioration of a brake lining material, details about the lining deterioration are provided moreso by Park.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the loaded condition detection as disclosed by Salter with information 
Regarding claim 16 and analogous claim 5, Salter in view of Trenado and further in view of Park teach the method of claim 15, wherein the determining of the reference loaded condition comprises: determining the reference loaded condition by comparing feature points between the lining wear rate pattern (see Park at least [0026] where a microcomputer processes information regarding lining wear, such information including details on the wear of the lining) and the axial load pattern (see Salter at least [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the loaded condition detection as disclosed by Salter with information on a lining wear condition as taught by Park to inform a driver of the wear on their braking system (see Park at least [0006]-[0008]).
Regarding claim 17 and analogous claim 6, Salter in view of Trenado teach the method of claim 13.  Salter additionally discloses …the abnormal loaded condition (see Salter at least [0026] which details sensors that use braking data to calculate load dynamics and determine if a load needs to be repositioned or shifted).
However, neither Salter nor Trenado teach displaying that the loaded condition is abnormal if the loaded condition is determined as being abnormal comprises: displaying that the lining wear condition is abnormal…
Park, in the same field of endeavor, teaches displaying that the loaded condition is abnormal if the loaded condition is determined as being abnormal comprises: displaying that the lining wear condition is abnormal (see at least [0028] where lining wear information is presented on a display)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the abnormal loaded condition detection as disclosed by Salter with a .

Claims 7-11 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Salter in view of Trenado, as applied to claim 12 above, and further in view of Oh et al. (US-8,643,483; hereinafter Oh; already of record).
Regarding claim 18 and analogous claim 7, Salter in view of Trenado teach the method of claim 13.  However, neither Salter nor Trenado teach if the lining wear condition is determined as being abnormal, detecting a tire wear condition of the vehicle after the determination.
Oh, in the same field of endeavor, teaches if the lining wear condition is determined as being abnormal, detecting a tire wear condition of the vehicle after the determination (see Oh at least col 7 lines 1-12 where a consumable, such as a tire, experiencing an operating condition, such as an abnormal lining wear condition, is provided with a replacement interval indicative of when a tire wear condition reaches a predetermined state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the vehicle taught by Salter in view of Trenado with a consumables management system as taught by Oh to provide a user with notification that a consumable material, such as a tire, is approaching a dangerous or unusable limit (see at least col 1 lines 26-42).
Regarding claim 19 and analogous claim 8, Salter in view of Trenado and further in view of Oh teach the method of claim 18, further comprising: 
comparing the tire wear condition detected after the determination with a reference tire wear condition corresponding to the abnormal lining wear condition to determine whether the tire wear condition is abnormal (see Oh at least col 7 lines 3-12, where the detected tire wear is the degradation weight along with the tire’s age, and the reference tire wear condition is the recommended replacement ; and 
if the tire wear condition is determined as being abnormal, displaying that the tire wear condition is abnormal (see Oh at least col 7 lines 22-27 which provides a user with a warning that a tire replacement is required).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the vehicle taught by Salter in view of Trenado with a consumables management system as taught by Oh to provide a user with notification that a consumable material, such as a tire, is approaching a dangerous or unusable limit (see at least col 1 lines 26-42).
Regarding claim 20 and analogous claim 9, Salter in view of Trenado and further in view of Oh teach the method of claim 19, further comprising: determining the reference tire wear condition by comparing the tire wear condition detected under the abnormal lining wear condition (see Oh at least col 7 lines 1-12 where a consumable, such as a tire, experiencing an operating condition, such as an abnormal lining wear condition) and the abnormal lining wear condition (see Trenado at least [0011] and [0015] which describes how a radial height Y indicative of a brake lining maximum value is compared to a predetermined minimum value which triggers the sensor to alert a user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the vehicle taught by Salter in view of Trenado with a consumables management system as taught by Oh to provide a user with notification that a consumable material, such as a tire, is approaching a dangerous or unusable limit (see at least col 1 lines 26-42).
Regarding claim 21 and analogous claim 10, Salter in view of Trenado and further in view of Oh teach the method of claim 18, further comprising: displaying the detected tire wear condition (see Oh at .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the vehicle taught by Salter in view of Trenado with a consumables management system as taught by Oh to provide a user with notification that a consumable material, such as a tire, is approaching a dangerous or unusable limit (see at least col 1 lines 26-42).
Regarding claim 22 and analogous claim 11, Salter in view of Trenado and further in view of Oh teach the method of claim 21, wherein displaying the detected tire wear condition comprises 
displaying a remaining available time corresponding to the tire wear condition (see Oh at least col 6 lines 50-60 which provides a user with a notification that the life limit of a consumable, such as a tire, may have been reached and when to replace or inspect the consumable).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the vehicle taught by Salter in view of Trenado with a consumables management system as taught by Oh to provide a user with notification that a consumable material, such as a tire, is approaching a dangerous or unusable limit (see at least col 1 lines 26-42).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Linke et al. (US-2010/0300816; hereinafter Linke) details information regarding a vehicle’s braking system and qualities such as brake pad deterioration, provided via comparisons to other brakes in the system, such as a reference brake.
Pauli
Yabusaki (US-2017/0276199) teaches a system of monitoring brake wear and an estimation for the remaining lifecycle of a brake.  Additionally, Yabusaki detects uneven brake wear.
U.S. Department of Transportation (“Heavy and Overweight Vehicle Brake Testing: Combination Six-Axle Final Report”) presents data and testing which proves the detrimental effects that an unbalanced load has on a braking system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        12/3/2021